Citation Nr: 1229732	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  00-20 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating greater than 20 percent for lumbosacral strain with degenerative joint disease and degenerative disc disease. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from July 1963 to May 1965 with subsequent service in the reserves. 

This matter comes before the Board of Veterans' Appeals  (BVA or Board) from a March 1998 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Newark, New Jersey, which denied an increased rating greater than 20 percent for lumbosacral strain. 

The Veteran submitted a notice of disagreement with the decision, stating that his lower back disability was now manifested by bulging discs.  A statement of the case (SOC) was not issued.  In a July 2002 rating decision the RO denied service connection for degenerative joint disease and degenerative disc disease of the lower spine. 

In a November 2005 rating decision, the RO granted service connection for degenerative joint disease, adding the condition to the Veteran's service-connected lumbosacral strain; rating the disability under Diagnostic Code 5243 for intervertebral disc syndrome; in effect granting service connection for degenerative disc disease or, at the very least, confusing the precise nature of the service connected disability; and continuing the rating for the lower back disability at 20 percent. 

In a November 2005 supplemental statement of the case (SSOC), the RO continued the denial of service connection for degenerative disc disease.  The Veteran continued to disagree with both the rating assigned for the service connected lower back disability and the RO's denial of service connection for degenerative disc disease. 

In April 2008 the Board remanded the claim for an examination. 

In an April 2009 decision the Board found that, given the Veteran's repeated and consistent disagreement with both the rating assigned his lower back disability and the denial of service connection for degenerative disc disease, and the RO's characterization of the condition as involving both degenerative joint disease and degenerative disc disease, as well as its reluctance to acknowledge the Veteran's ongoing disagreement with the rating decision in March 1998, that the procedural handling of this case resulted in sufficient confusion and delay. 

In the April 2009 decision the Board recharacterized the issue as entitlement to an increased rating for lumbosacral strain, to include degenerative joint disease and degenerative disc disease. 

The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (CAVC).  In a May 2011 decision the CAVC affirmed in part and set aside the April 2009 Board decision as to the issue of an increased rating for a lower back disability and remanded the claim for further development based upon a finding that the information on the rating criteria for degenerative disc disease is relevant to the claim for increase and the Veteran did not receive actual or constructive notice regarding such.

In November 2011 the Board remanded the claim for the Veteran to be provided additional notice.  In a December 2011 letter the Veteran was informed of the rating criteria for intervertebral disc syndrome under Diagnostic Code 5243 and under the old Diagnostic Code 5293 as well as the general rating formula for diseases and injuries of the spine. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to comply with the VA's duty to assist.  This duty includes providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In a July 2012 letter the Veteran reported that his intervertebral disc syndrome had increased in severity since his last VA examination.  The most recent VA examination of the back was in August 2008. 

Based on the Veteran's report that his back condition has gotten worse and the age of the most recent findings, an examination is necessary to determine the Veteran's current disability level. 

While the claim has been on appeal no new treatment records have been added to the claims file in over three years.  The Veteran should be asked to identify any outstanding private and VA treatment records pertaining to his back condition and the records obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private and/or VA treatment records.  Provided the Veteran with an Authorization Form so the VA can assist in obtaining any outstanding private records.  All VA treatment records identified shall be obtained and associated with the claims file. 

2.  Schedule the Veteran for VA spine examination to determine the current level of the Veteran's lower back disability.  The examiner shall review the claims file.  In addition to providing all test results necessary, the examiner is to fully describe the status and functional impact of the Veteran's lower back disability on his day-to-day life.

3. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the issue on appeal.  If the benefit sought remains denied, issue an appropriate SSOC and provide the Veteran and his representative an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


